                Case 4:20-cv-00432-JAS Document 38 Filed 10/20/20 Page 1 of 3



                                    DISTRICT JUDGE'S CIVIL MINUTES
                           IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF ARIZONA – TUCSON
U.S. District Judge: James A. Soto                                 Date: October 20, 2020
Case Number: CV-20-00432-TUC-JAS
Pascua Yaqui Tribe v. Rodriguez

APPEARANCES: Plaintiff(s) Counsel                                  Defendant(s) Counsel
             Joshua David R Bendor                                 Eric Harmon Spencer
             Valencia Vashea Richardson                            Brett Johnson
             Aseem Bharat Mulji                                    Ryan Regula
             Danielle M. Lang
             Patricia Ferguson-Bohnee

EVIDENTIARY HEARING: Motion for Preliminary Injunction – Day Two

8:34am: Counsel are present. Defendant is present. Rebekah Lewis is sworn and examined by
Plaintiff.

8:55pm: Cross examination of Rebekah Lewis.

9:03am: Re-Direct examination of Rebekah Lewis.

9:05am – 9:08am: (excluded time for counsel)

9:08am: Dr. Joseph Dietrich is sworn and cross examined.

10:12am – 10:26am: Break

10:26am: Re-Direct examination of Dr. Joseph Dietrich. With no objection from the defendant,
exhibit 58 is admitted.

10:51am: Plaintiff indicates they have one remaining witness who is unavailable at this time. Plaintiff
requests the Court’s permission to take this witness out of order. Counsel further state that if this
witness becomes unavailable, both parties will stipulate as to the declaration of this witness. Plaintiff’s
rest at this time subject to their remaining witness and the remaining issue regarding admission of
exhibits.

10:54am – 10:56am: (excluded time for counsel)
               Case 4:20-cv-00432-JAS Document 38 Filed 10/20/20 Page 2 of 3

CV-20-00432-TUC-JAS                                                                October 20, 2020
Pascua Yaqui Tribe v. Rodriguez                                                          Page 2 of 3




10:56am: Donald T Critchlow is sworn and cross examined.

12:02pm: Re-Direct examination of Donald T Critchlow.

12:12pm – 1:34pm: Break

1:34pm – 1:46pm: (excluded time for counsel). Counsel are present. Court questions parties as to the
next witness.

1:36pm: Christopher Roads is sworn and examined by defense.

3:00pm – 3:17pm: Break

3:17pm. Examination of Christopher Roads by defense counsel resumes.

3:43pm: Cross examination of Christopher Roads. Over the objection of the defendant, exhibit 67 is
admitted.

4:15pm: Re-Direct examination of Christopher Roads.

4:16pm: (excluded time for counsel). Court examines Christopher Roads.

4:21pm: Sean P Trende is sworn and cross examined.

4:42pm: Re-Direct examination of Sean Trende.

4:50pm: (excluded time for counsel) Over the objection from the defendant, the Court will allow
testimony of Plaintiff’s witness Sambo Dul.

4:53pm: Sambo Dul is sworn and examined by the Plaintiff.

5:10pm: Cross examination of Sambo Dul.

5:29pm: Re-Direct examination of Sambo Dul.

5:30pm: (excluded time for counsel). Parties indicate they have no further witnesses. The Court will
admit stipulated and unstipulated exhibits and conditionally admit all other exhibits.
               Case 4:20-cv-00432-JAS Document 38 Filed 10/20/20 Page 3 of 3

CV-20-00432-TUC-JAS                                                             October 20, 2020
Pascua Yaqui Tribe v. Rodriguez                                                       Page 3 of 3




5:32pm – 5:39pm: Break

5:39pm: Plaintiff closing argument.

5:47pm: Defendant closing argument.

5:57pm: Plaintiff rebuttal argument.

5:59pm: Arguments concluded. Court takes this matter under advisement and will issue an expedited
ruling.

6:00pm Court adjourned




                                                                             EH: 7 hours 26 min
Deputy Clerk: Tiffany Dame
Court Reporter: Cindy Shearman                                               Start: 8:34am
                                                                             Stop: 6:00pm
Counsel Time

Plaintiff: 3 hours 18 minutes

Defendant: 3 hours 50 minutes
